893 F.2d 400
282 U.S.App.D.C. 193
Unpublished DispositionNOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.UNITED STATES of Americav.Philip T. MAHONEY, Appellant.
No. 89-3034.
United States Court of Appeals, District of Columbia Circuit.
Jan. 12, 1990.

Before WALD, Chief Judge, RUTH BADER GINSBURG, Circuit Judge, and SPOTTSWOOD W. ROBINSON, III, Senior Circuit Judge
JUDGMENT
PER CURIAM.


1
This cause came on for consideration on the record on appeal from the United States District Court for the District of Columbia, and was briefed and argued by counsel.  The issues have been accorded full consideration by the Court, and occasion no need for an opinion.  See D.C.Cir. Rule 14(c).


2
Upon consideration thereof, and substantially for the reasons expressed in the District Court's memorandum filed on January 26, 1989, it is


3
ORDERED and ADJUDGED by the Court that the judgment of the District Court appealed from in this cause be and hereby is affirmed;  it is


4
FURTHER ORDERED by the Court, sua sponte, that the Clerk withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.  See D.C.Cir. Rule 15(b)(2).